{¶ 19} I concur in the majority's disposition of appellant's assignment of error as it relates to her claim against Dr. Arora. Unlike the majority, I find appellant's claim Dr. Arora fell below the applicable standard of care does not require expert medical opinion. However, I do believe expert medical testimony is necessary to establish the causal connection between the alleged breach of that standard of care and the damages appellant alleges she sustained as a result. Accordingly, I concur in the decision to overrule this portion of appellant's assignment of error.
 {¶ 20} I further concur in majority's analysis and disposition of appellant's assignment of error as it relates to her claim against Mercy Medical Center.